       Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 1 of 9 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Crystal Blake,
 individually and on behalf of all others similarly situated,          Civil Action No: 4:20-cv-1418
                                Plaintiff(s)
                                                                       CLASS ACTION COMPLAINT

     -v.-                                                              DEMAND FOR JURY TRIAL


 One Advantage, LLC,
 and John Does 1-25.

                                Defendant(s).


       Plaintiff Crystal Blake brings this Class Action Complaint by and through her attorneys,

Stein Saks, PLLC, against Defendant One Advantage, LLC (“One Advantage”), individually and

on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

                                                                                                      1
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 2 of 9 PageID #: 2




   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure “that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate, Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                              JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in

this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business here.

                               NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                         PARTIES

   7.      Plaintiff is a resident of the State of Missouri, county of Saint Louis, residing at 1483

Wibracht Pl, Saint Louis, MO 63132.

   8.      Defendant One Advantage is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 7650 Magna Drive, Belleville, IL 62223.
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 3 of 9 PageID #: 3




    9.      Upon information and belief, Defendant One Advantage is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due to itself or another.

    10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                  CLASS ALLEGATIONS

    11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

    12.     The Class consists of all individuals:

            a. with addresses in the State of Missouri;

            b. to whom Defendant One Advantage sent an initial letter;

            c. attempting to collect a consumer debt;

            d. claiming the Fair Credit Reporting Act prohibits reporting disputed debt;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (21) days after the filing of this action.

    13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

    14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 4 of 9 PageID #: 4




   15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communications to consumers, in the form attached as

Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

   16.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendant’s written communications to consumers, in the form

               attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692f.
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 5 of 9 PageID #: 5




           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 6 of 9 PageID #: 6




                                    FACTUAL ALLEGATIONS

   20.     Plaintiff repeats the above allegations as if set forth here.

   21.     Some time prior to May 28, 2020, an obligation was allegedly incurred to creditor

Missouri Baptist Medical Center.

   22.     This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes and is therefore a “debt” as that term is defined by 15

U.S.C. § 1692a (5), specifically for personal medical services.

   23.     Missouri Baptist Medical Center is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

   24.     Defendant One Advantage collects and attempts to collect debts incurred or alleged

to have been incurred for personal, family or household purposes on behalf of itself or other

creditors using the United States Postal Services, telephone and internet.


                           Violation – May 28, 2020 Collection Letter

   25.     On or about May 28, 2020, Defendant sent Plaintiff an initial collection letter. A

true and accurate copy of this letter is attached as Exhibit A.

   26.     The letter states, “The Fair Credit Reporting Act prohibits One Advantage from

reporting any disputed debt. Please refer to your right to dispute the validity of this debt in the

last paragraph below.”

   27.     This statement is false as the Fair Credit Reporting Act does not prohibit reporting

of disputed debt.

   28.     The referenced “paragraph below” describing the consumer’s “right to dispute the

validity of this debt” is the notice required pursuant to 15 U.S.C. § 1692g (The Fair Debt

Collection Practices Act). This section allows the consumer 30 days to dispute the debt and

prohibits the debt collector from pursuing the debt until it is validated. Id.
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 7 of 9 PageID #: 7




    29.     Taking both statements together, it is unclear for how long Defendant (falsely) claims

it cannot report disputed debt, i.e., (i) until it is validated, or (ii) forever.

    30.     In fact, the paragraph makes no mention whatsoever about credit reporting, or the

inability to report a disputed debt.

    31.     In reality, even if the consumer disputes the debt it can still be reported, misleadingly

giving the consumer a false sense of security.

    32.     Additionally, the consumer may be convinced not to rush to dispute within the

statutory 30 days, because the letter falsely implies that even if disputed after 30 days the debt

will still not be reported to the credit bureaus.

    33.     The statement regarding the Fair Credit Reporting Act is therefore open to more than

one interpretation at least one of which is false, and in this circumstance — all such

interpretations are false.

    34.     As a result of Defendant's false, deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.

                               COUNT I
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.

    35.     Plaintiff repeats the above allegations as if set forth here.

    36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    37.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    38.     Defendant violated said section:
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 8 of 9 PageID #: 8




           a. By falsely claiming in violation of §1692e (10) that the “Fair Credit Reporting

               Act prohibits One Advantage from reporting any disputed debt”; and

           b. making statements that are open to more than one reasonable interpretation, at

               least one of which is inaccurate.

   39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

   40.     Plaintiff repeats the above allegations as if set forth here.

   41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

   42.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   43.     Defendant violated this section by:

           a. unfairly claiming that the “Fair Credit Reporting Act prohibits One Advantage

               from reporting any disputed debt”; and

           b. making statements that are open to more than one reasonable interpretation, at

               least one of which is inaccurate and therefore unfair.

   44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.
   Case: 4:20-cv-01419 Doc. #: 1 Filed: 10/02/20 Page: 9 of 9 PageID #: 9




                                  DEMAND FOR TRIAL BY JURY

    45.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Crystal Blake, individually and on behalf of all others similarly

situated, demands judgment from Defendant One Advantage, LLC, as follows:

    a)      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks, Esq., as Class Counsel;

    b)      Awarding Plaintiff and the Class statutory damages;

    c)      Awarding Plaintiff and the Class actual damages;

    d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

    e)      Awarding pre-judgment interest and post-judgment interest; and

    f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


Dated: October 2, 2020                            Respectfully Submitted,

                                                  Stein Saks, PLLC
                                                  By:/s/ Yaakov Saks, Esq.
                                                  Yaakov Saks, Esq.
                                                  285 Passaic Street
                                                  Hackensack, NJ, 07601
                                                  P. (201) 282-6500 x101
                                                  F. (201) 282-6501

                                                  Attorneys for Plaintiff
